Lucas App. No. L-01-1223. This cause is pending before the court as a discretionary appeal. On February 14, 2002, appellant filed an amended memorandum in support of jurisdiction without a copy of the court of appeals’ opinion and judgment entry being appealed. S.Ct.Prac.R. III(1)(D) requires that a copy of the court of appeals’ opinion and judgment entry being appealed be attached to the memorandum. Accordingly,
IT IS ORDERED by the court, sua sponte, that the amended memorandum in support of jurisdiction be, and hereby is, stricken.